PER CURIAM.
On certiorari the Supreme Court of Florida quashed our judgment on this appeal1 “to the extent that it is inconsistent with the conclusions in this [the Supreme Court’s] opinion.” The cause was remanded to this court for further proceedings “in accordance herewith”, that is, in accordance with the Supreme Court’s opinion and judgment.2 The mandate of that court has now been filed herein.
Our judgment on the appeal reversed an order of the trial court which had dismissed the complaint as to one of the defendants, Playground Equipment Corp. We held the complaint stated a cause of action against that defendant based on negligence, but not on the warranty theory claimed by the plaintiff. We remanded the cause for further proceedings accordingly.
On certiorari, the Supreme Court of Florida held the complaint stated a cause of action against the defendant in question *373on the warranty theory as well as on the basis of negligence. We adopt the Supreme Court’s opinion and make it the opinion and judgment of this court. Our judgment of reversal stands, but we hereby recall our prior mandate and the directions on remand of the cause to- the circuit court shall be for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida.
It is so ordered.

. McBurnette v. Playground Equipment Corp., Fla.App.1961, 130 So.2d 117.


. McBurnette v. Playground Equipment Corp., Fla.1962, 137 So.2d 563.